Citation Nr: 1243072	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-29 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of a fracture of the right foot, for accrued benefits purposes.

2.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder, for accrued benefits purposes.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active service from January 1972 to December 1975.  The Veteran died in January 2010 and his widow has been substituted as the appellant.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a July 2008 rating decision, the RO denied service connection for posttraumatic stress disorder (PTSD) and the residuals of a fracture of the right foot, and a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  

In a May 2009 rating decision, the RO granted service connection for PTSD and assigned a 50 percent rating effective January 12, 2007.  After submitting a notice of disagreement, the RO issued a statement of the case (SOC) addressing the increased rating issue in January 2010.  The Veteran died later that month. 

In March 2010, his representative filed a VA Form 9.  However, the representative was no longer authorized to file an appeal on the Veteran's behalf and, without an Appointment of Individual as Claimant's Representative signed by the appellant, the representative was also not authorized to file an appeal on her behalf.  The appellant also failed to file a timely substantive appeal after being notified that she had been substituted for the Veteran.  Thus, on its face, the issue of entitlement to an increased rating for PTSD is not the subject of appellate review.

Actions taken by the RO place the claim in a different procedural posture, however.  Specifically, in a March 2012 rating decision, the RO granted a TDIU and increased the rating for PTSD to 70 percent effective the date of service connection.  Both actions were made effective from January 2007, which was the Veteran's date of claim for service connection.  That action was followed by the RO providing the appellant a Supplemental SOC in March 2012, which suggested that an appeal had already been perfected.  A May 2012 letter from the RO to the appellant then informed her substantive appeal had been received, and that she would be scheduled for a personal hearing.  The letter did not identify the issues that were under appeal.  In short, the RO has taken actions to indicate that the filing of the substantive appeal has been waived.  See Percy v. Shinseki, 23 Vet. App. 37, 46-47 (2009).  The Board thereby has accepted jurisdiction over the issue.  

In a March 2012 rating decision, the RO granted a TDIU and increased the rating for PTSD to 70 percent effective the date of service connection.  As the increase with respect to PTSD does not represent the maximum rating available, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

As the appeal involves a request for a higher initial rating following the grant of service connection, the Board has characterized the PTSD issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The appellant was scheduled for a Board hearing at the RO in August 2012.  However, she failed to report to the hearing.  Thus, her request for a Board hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2012).

Finally, in August 2012, the Board received a letter from an attorney indicating the appellant's waiver of a right to a Board hearing and requesting action on her behalf.  Although the Veteran had been represented by this attorney prior to his death, without a completed Appointment of Individual as Claimant's Representative, VA Form 21-22a, signed by the appellant, the attorney is not authorized to act on her behalf.  In short, the attorney's representation does not carry over to the appellant.  Indeed, a March 2012 letter to the appellant from the RO specifically noted that there is no record of the appellant appointing a representative.  However, as the August 2012 letter raised the question of whether the appellant may think that she is being represented by the Veteran's former attorney, in an October 2012 letter, the Board advised the appellant of this circumstance and asked her to complete a VA Form 21-22a to appoint the attorney as her representative.  She was informed that, if the Board does not receive a reply from her or the new representative within 30 days of the date of the letter, the Board will assume that she wishes to represent herself and resume review of her appeal.  The Board received no reply.  Thus, the Board will proceed with the adjudication of her appeal without representation.


FINDINGS OF FACT

1.  The Veteran did not have any residuals of a fracture of the right foot.

2.  Since the January 12, 2007, date of service connection, the Veteran's PTSD had not more nearly approximated total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the residuals of a fracture of the right foot, for accrued benefits purposes, have not been met.  38 C.F.R. §§ 1101, 1110, 1112, 1113, 1137, 5107, 5121 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.1000 (2012).

2.  The criteria for an initial rating in excess of 70 percent for PTSD, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1000, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Before addressing the merits of the issues of entitlement to service connection for the residuals of a fracture of the right foot and an initial rating in excess of 70 percent for PTSD, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Board notes that the Director of Compensation and Pension Service issued a Fast Letter in August 2010 that provided guidance on processing claims involving the substitution of parties.  Fast Letter 10-30.  The letter noted that, unlike prior accrued benefits claims, the record is not closed on the date of death of the original claimant, but remains open for the submission and development of any pertinent additional evidence.  The letter provided guidance on specific procedures to follow, noting that any eligible survivor submitting a claim for accrued benefits will automatically be considered as requesting to substitute and may be able to submit additional evidence in support of the claim. 

In addition, VA has published a proposed a new regulation for inclusion in 38 C.F.R. Parts 3, 14, and 20 to address the issue even further.  See 76 Fed. Reg. 8666-8674 (February 15, 2011).

As noted, the Fast Letter and the proposed regulations indicate that this type of claim differs from an accrued benefits claim, in part, as evidence can be added to the record.  In most accrued benefits cases, a decision is based on the evidence that is on file at the time of the Veteran's death.  In these cases, involving substitution, additional evidence can be added to the file.  

Both the fast letter and the proposed regulations provide that, if proper notice was sent to the original appellant, in this case the Veteran, further notice need not be sent to the substituted party.   Here, prior to the Veteran's death, he was notified via letter dated in February 2007 of the criteria for establishing direct service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in July 2008.  Nothing more was required.  It follows that the January 2012 letter to the appellant addressing the notice element of how to establish a higher rating went above and beyond what was necessary.

Moreover, the appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  VA's duty to notify has been more than satisfied.

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination, including those in the Veteran's Virtual VA file.  VA even obtained two posthumous VA medical opinions.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  Thus, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Right Foot

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  If arthritis is manifested to a degree of 10 percent within one year after separation from service, the disorder may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).   Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, on his January 2007 claim for benefits, the Veteran indicated that he had fractured his right foot during service in April 1973.  He later claimed that he suffered a crushing injury to his foot in February 1973. 

The Veteran's service treatment records do not show any complaints, findings, or diagnoses of a right foot disorder.  An abstract of medical history reflects that he was treated for hematuria and albuminuria in February 1972, warts in 1972, and a common cold in October 1974.  The only reference to the feet is in a February 1972 note showing treatment for warts on the left foot.  The December 1975 separation examination report reflects a normal evaluation of the feet.  Put another way, absent his personal assertions regarding an in service injury, there is no objective medical evidence demonstrating a chronic disability of right foot, let alone fracture of the right foot, during his active service.

There are also no post-service medical records dated within one year of separation, and VA medical records dated from June 2006 to December 2011 show no active problems with the right foot.  A December 2011 VA treatment note reflects that examination of the feet revealed no deformities.  Given the above, the Board finds that the Veteran did not have any residuals of a fracture of the right foot.  Indeed, the objective evidence of record fails to show that he even fractured the right foot.

As indicated above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Simply put, in the absence of proof of present disability, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, as there is no right foot disorder that can be related to service, the claim of entitlement to service connection for the residuals of a fracture of the right foot must be denied.  

The Board notes that the Veteran was competent to give evidence about observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is equally competent to recall injuring his foot in service as well as experiencing chronic foot pain following service.  However, he is not deemed competent to provide an opinion that he fractured his foot versus sustaining other types of injury.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He similarly lacks the competency to provide a post-service diagnosis of the residuals of a fracture.  

Moreover, and of greater import, there is simply no evidence to corroborate his claim of fracturing his foot and suffering from the chronic residuals since that time.  The fact that he claimed to have suffered a crush injury to his foot that resulted in a facture is not deemed credible in light sheer lack of contemporaneous evidence.  Had such an injury occurred in service, it seems inherently logical that such would have been recorded in the treatment records or at discharge.  

The fact that there is also no post-service evidence of any current diagnosis or treatment for a foot disability weighs against the Veteran's credibility as well.  He provided no reasonable explanation to address this question even after it was raised by the RO.  It is again logical that there would be some record of post-service treatment for a chronic foot disability if such a disability had existed, especially in light of the fact that he was an active patient in the VA system for several years prior to his death.  Moreover, there mere fact that he complained of foot pain, which was not necessarily the case, does not serve to meet the threshold of establishing a current diagnosis of a disability of the foot.  See Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001) (holding that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.")   Put another way, his claim of having residuals of a fracture of the right foot is not deemed credible.

Accordingly, service connection for the residuals of a fracture of the right foot, for accrued benefits purposes, is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

PTSD

The Veteran's PTSD has been rated as 70 percent under Diagnostic Code 9441, 38 C.F.R. § 4.130 (2012).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.1 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, 12 Vet. App. at 126, the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating applies where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment). 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2012).

After a careful review of the record, the Board finds that an initial rating in excess of 70 percent is not warranted for the Veteran's PTSD.  

A July 2008 VA examination report reflects that he was living in a tent, had a girlfriend, and a history of fights.  Examination revealed an appropriate affect, anxious mood, unremarkable thought content, no delusions, intact judgment, no hallucinations, no inappropriate behavior, no obsessive or ritualistic behavior, no panic attacks, no homicidal or suicidal thoughts, good impulse control but with episodes of violence, ability to maintain minimum personal hygiene, no problems with activities of daily living, and an intact memory.  PTSD symptoms included recurrent distressing dreams; avoidance of activities, places, or people that arouse recollections of the trauma; difficulty falling or staying asleep; and irritability or outbursts of anger.  The examiner indicated that the Veteran's symptoms did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran reported that he has not been able to keep a job for the past year or two due to his psychiatric disorder.  The examiner provided a diagnosis of alcohol abuse and bipolar disorder and assigned a GAF score of 60.  

VA treatment notes from December 2006 to January 2010 reflect complaints of anxiety, depression, irritability, social isolation, paranoia, sleep impairment, hypervigilance, exaggerated startle response, difficulty concentrating, flashbacks, impaired memory, and racing thoughts.  The Veteran denied suicidal and homicidal ideations.  Examinations showed that he was oriented, casually dressed, and neatly groomed with an anxious, irritable, or depressed mood; goal-directed, logical, and relevant speech; no hallucinations or delusions; intact memory; and fair to good insight and judgment.  GAF scores ranged mainly between 45 and 50 with a 40 in October 2008.  They also show that he was divorced but got along with his ex-wife and had a girlfriend; worked for 20 years inspecting pipelines but lost three jobs in the latter half of 2006 and was working odd jobs to make ends meet; and had been evicted from his home and living in a tent.  An October 2008 treatment note reflects the physician's opinion that the Veteran's psychiatric disorder has impaired him from having gainful employment, housing, and stable relationships.  A June 2009 treatment note reflects that he recently obtained an apartment and was living there with his girlfriend.  An August 2009 treatment note reflects that he was in good spirits as he was getting married next week to his girlfriend with whom he has a strong, loving relationship.  The record shows that he married later that month.  

In a February 2012 posthumous medical opinion based on a review of the claims file, a VA examiner observed that the recent treatment notes showed some, albeit minimal, improvement symptomatically and minimal improvement in daily functioning, with GAF scores ranging between 45 and 50 during the two years prior to the Veteran's death.  The examiner noted that this level of functioning is not consistent with being employable from a psychological standpoint.  The examiner further noted that the Veteran's condition was chronic and most likely not significantly improved at the time of his death.  The examiner concluded that the Veteran was not employable at the time of his death, noting an impaired ability to interact with persons in a work environment and paranoia.  The examiner commented that the Veteran's symptoms of abuse of alcohol to self-medicate and chronic insomnia also contributed to his impairment.

Given the above, although the Veteran was only working odd jobs, he was able to maintain relationships with his ex-wife and girlfriend, whom he married in August 2009.  Thus, although he may have had significant occupational impairment, he did not have total occupational impairment, and he did not have total social impairment.  Based on the February 2012 medical opinion that the Veteran was not employable, even if the Board were to concede that his PTSD more nearly approximated total occupational impairment, his PTSD did not more nearly approximate total social impairment, which is also required for a 100 percent rating.  

In terms of symptoms, while not dispositive, the record fails to show that the Veteran's PTSD had been manifested by gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living; disorientation to time or place; or, memory loss for names of close relatives, his occupation, or his name.  Indeed, his symptoms of impaired impulse control and difficulty in adapting to stressful circumstances at work fall squarely in the criteria for the current 70 percent rating.  

Although the Veteran had been assigned GAF scores mainly between 41 and 50, which indicate an inability to keep a job, the record shows that he was able to work odd jobs and make ends meet.  

In sum, the evidence fails to show that the Veteran's PTSD had resulted in total occupational and social impairment, especially when considering his symptoms.  Accordingly, the Board finds that, since the January 12, 2007, date of service connection, his PTSD had not more nearly approximated total occupational and social impairment to warrant a 100 percent rating.

In conclusion, an initial rating in excess of 70 percent for PTSD, for accrued benefits purposes, is not warranted at any time during the appeal period.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected PTSD, but the medical evidence reflects that those manifestations are not present in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  Further, the Veteran has been awarded a TDIU due to his PTSD under 38 C.F.R. § 4.16(a), further indicating that he had been adequately rated under the regular schedular standards.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.









				(Continued on Next Page]


ORDER

Service connection for the residuals of a fracture of the right foot, for accrued benefits purposes, is denied.

An initial rating in excess of 70 percent for PTSD, for accrued benefits purposes, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


